Citation Nr: 0217547	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  96-34 726	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 10 percent prior to 
April 25, 2002, for residuals of a fracture of the right 
thumb with traumatic arthritis and limitation of motion, and 
a rating higher than 20 percent as of that date 
and thereafter.

2.  Entitlement to a higher (compensable) rating for post-
operative tonsillitis and pharyngitis.

3.  Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957.

In June 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, increased the 
rating for the veteran's right thumb disability from 0 to 10 
percent.  However, the RO denied his claim for a higher, 
i.e., compensable rating for his post-operative tonsillitis 
and pharyngitis.  He appealed to the Board of Veterans' 
Appeals (Board), requesting higher ratings for each of those 
conditions.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the maximum possible 
rating for a disability unless he indicates otherwise or 
receives the highest possible rating).  The Board remanded 
these claims to the RO in October 1998 for further 
development and consideration.

In October 2000, while those claims were still at the RO on 
remand, the RO denied an additional claim for a clothing 
allowance.  And the veteran appealed that decision to the 
Board, too.  He also has continued with his appeal for 
higher ratings for the right thumb disability and for the 
tonsillitis and pharyngitis.


REMAND

In a statement recently received in August 2002, the veteran 
indicated that he wants a hearing at the RO before a local 
hearing officer.  So he must be scheduled for a hearing 
before any decision is made on his claims.

The RO also recently issued a decision in July 2002 
increasing the rating for the veteran's right thumb 
disability from 10 to 20 percent, retroactively effective 
from April 25, 2002, the day he was examined by VA for 
compensation purposes.  The 20 percent rating was assigned 
concurrently under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5224, and is the maximum possible ratings under these codes.  
That apparently is why the RO did not address this claim 
when providing the veteran a Supplemental Statement of the 
Case (SSOC) in July 2002.  The RO, instead, only addressed 
his claim for a higher (compensable) rating for his 
post-operative tonsillitis and pharyngitis.  But the RO 
should have still discussed the claim concerning the rating 
for the right thumb because a rating even higher than 20 
percent is still possible under other potentially applicable 
diagnostic codes or even, for instance, if this case is so 
exceptional or unusual that extra-schedular consideration is 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  
Consequently, the RO needs to address this issue in an 
appropriate SSOC.

Accordingly, this case hereby is remanded to the RO for the 
following development and consideration:

1.  The RO must schedule the veteran for 
a hearing before a local hearing 
officer.  And the RO must notify the 
veteran of the date, time, and location 
of hearing.  If, for whatever reason, he 
decides that he no longer wants a 
hearing or that he wants another type of 
hearing (e.g., video-conference, travel 
Board, etc.), then this must be 
documented in the record and the type of 
alternative hearing desired scheduled.

2.  The RO must provide the veteran an 
appropriate SSOC discussing the reasons 
and bases for not assigning a rating 
higher than 20 percent for his 
right thumb disability and citing the 
applicable laws, regulations, and case 
law.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).


